Citation Nr: 0530719	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
of entitlement to service connection for hepatitis C.  

The Board remanded the case to the RO in November 2003 for 
additional development.  That development has been completed 
and the case is once again before the Board. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's hepatitis C is not etiologically related to 
active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hepatitis C.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in August 2001, a statement of the case (SOC) issued in 
February 2002, a Supplemental Statement of the Case (SSOC) 
issued in May 2005, and a letter by the Appeals Management 
Center (AMC) dated in April 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the AMC's 
April 2004 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded a VA 
examination in April 2005 to determine whether his hepatitis 
C was incurred in service.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 


II.  Merits of the Claim

The veteran is seeking service connection for hepatitis C.  
He claims that he contracted hepatitis C in service from a 
cook who had the virus.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003).  See also 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

In this case, the veteran's service medical records contain 
no complaints, treatment, or diagnoses of hepatitis C during 
active service.  In an August 1971 Report of Medical History, 
the veteran checked the box for "Don't Know" when asked 
about "Jaundice or hepatitis."  However, a physical 
examination at that time made no reference to jaundice or 
hepatitis.  The veteran was hospitalized in September 1971 
for diagnoses of sarcoidosis and hypercalcemia secondary to 
sarcoidosis.  Liver function testing at that time revealed 
that his bilirubin was within normal limits, that his 
alkaline phosphatase level was 69, and his transaminase level 
was 39. 

In July 2000, the veteran filed a claim for service 
connection for hepatitis C.  The veteran provided the 
following statement in support of his claim: "I was exposed 
to hepatitis while serving at Ft. Polk LA. while a cook at 
the base.  I was treated at this facility due to exposure, 
and feel that my ongoing treatments for liver enzymes 
elevation, and other medical problems may be related."

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in September 2001, the veteran explained that he had been 
told by a VA physician that hepatitis C has a very long 
incubation period and may not show up until 30 years after 
exposure. 

Pursuant to the Board's remand, VA outpatient treatment 
records dated from January 2000 to April 2004 were received.  
A January 2000 report notes highly elevated liver function 
tests.  This report further notes: "Doesn't know when gt 
[sic] hepaititis, ? exposed to cook with it in Army.  Friend 
had jaundice but doesn't know if has hepatitis."  

The veteran was referred for a gastroenterology consult in 
February 2000, at which time he reported generalized 
complaints of body aches and fatigue.  It was noted that he 
had highly elevated liver function tests, triglycerides, and 
cholesterol in December 1999.  His risk factors included IV 
drug abuse in the 1970's, intranasal drug use in 1998, a 
tattoo on the left arm in the 1970's, incarceration in 1999, 
and employment as a nursing home aid at age 18, with no known 
needle sticks or exposure to blood, including a blood 
transfusion.  The diagnostic assessment was Hepatitis C (HVC) 
ab positive with positive risk factors.  The veteran 
continued to receive treatment for hepatitis C. 

The veteran was afforded a VA examination in April 2005 to 
determine the etiology of his hepatitis C.  The examination 
report indicates that the examiner reviewed the claims file 
and interviewed the veteran at the time of the examination.  
Based on his review, the examiner noted that the veteran's 
labs and the CPRS file indicate that his liver enzymes were 
normal in the mid to late 1990's.  The examiner also noted 
that elevated liver enzymes were first documented in August 
2000, at which time testing revealed positive hepatitis C.  A 
liver biopsy revealed grade III stage III active hepatitis.  
The veteran's wife, who was also present at the examination, 
recalled that the veteran was jaundiced.  He underwent 
treatment for approximately one year with interferon 
injections three times a week.  The examiner noted that 
recent liver enzymes were normal.  

The veteran stated that a number of men in his unit 
contracted hepatitis from a cook.  However, the examiner 
indicated that he found nothing in the service medical 
records to this effect.  In any event, the examiner commented 
that this would be more likely than not hepatitis A, which is 
forborne via fecal contamination, and that it would be 
unrelated to hepatitis C, which is a bloodborn pathogen.  The 
examiner noted that risk factors listed in the record include 
IV drug abuse in the 1970's, intranasal drug use in 1998, a 
tattoo in the 1970's, and being incarcerated in 1999.  The 
examiner noted that the veteran had never had a blood 
transfusion and was never injured in the military.  The 
examiner also noted the both the veteran and his wife denied 
a history of IV drug use.  

Following a physical examination, the diagnosis was hepatitis 
C, in remission.  The examiner then provided the following 
opinion:  "There is nothing in the veteran's service medical 
records to account of any risk factors regarding hepatitis C.  
The history related by him and his wife about the other cook 
who had hepatitis and transmitted to other troops through 
food, is more likely than not related to hepatitis A and not 
C.  Therefore in my opinion it is not at least as likely as 
not that the veteran's hepatitis C is related to his active 
military duty." 

In a June 2005 letter, the veteran admitted to a history of 
intravenous drug use, but explained that this occurred on 
only one occasion with a new needle that contained only 
water.  He claimed that he removed the needle as soon as it 
entered his vein.  He also indicated that his friend gave him 
a tattoo on his left arm in 1973 with a new sewing needle.  
Lastly, he explained that he was incarcerated in 1999 for 
marijuana use, with no other drug charges involved. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C.  The veteran's 
only alleged risk factor for hepatitis while on active duty 
involves exposure from a cook who allegedly had the virus.  
However, the VA examiner in April 2005 determined that even 
if one were to assume that this cook did in fact have 
hepatitis, it was most likely hepatitis A which is unrelated 
to hepatitis C.  The examiner also determined that the 
veteran's only known risk factors included IV drug use in the 
1970's, intranasal drug use in 1998, a tattoo in 1973, and 
being incarcerated in 1999.  It thus appears that most of the 
veteran's risk factors occurred after he was discharged from 
the military in September 1971.  

The VA examiner therefore determined that "it is not at 
least as likely as not that the veteran's hepatitis C is 
related to his active military duty."  The Board places 
significant probative value on this opinion, as it was based 
on a review of the entire record and has not been 
contradicted by any medical evidence.  The Court has held 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Here, 
for example, the VA examiner considered the veteran's theory 
of exposure before offering an opinion.  

The Board also points out that service connection is not 
available to the veteran if he contracted hepatitis C in 
service as a result of IV drug use.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 7-99; VAOPGCPREC 2-
98 (payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse is precluded by 
law.)  

In conclusion, since the evidence shows that the veteran most 
likely contracted hepatitis C after service, the Board can 
only conclude that the preponderance of the evidence is 
against the veteran's claim.  Despite the veteran's 
statements that he contracted hepatitis C as a result of 
working in a kitchen with a cook who may have had the virus, 
his statements alone are insufficient to prove his claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  In short, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
and the appeal is denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hepatitis C is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


